220 F.2d 754
55-1 USTC  P 11,516
OHIO NATIONAL BANK, of Columbus, Ohio, AncillaryAdministrator of the Estate of Anna C. Yantes,Deceased, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12269.
United States Court of Appeals Sixth Circuit.
Feb. 18, 1955.

Sol Morton Isaac, Columbus, Ohio, for petitioner.
H. Brian Holland, Daniel A. Taylor and L. W. Post, Washington, D.C., for respondent.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the arguments of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered that the decision appealed from be and is hereby affirmed, in accordance with the opinion of the Tax Court.  21 T.C. 830.